Title: To John Adams from Pseudonym: "Cassandra", 6 September 1812
From: Pseudonym: “Cassandra”
To: Adams, John


SirBoston Septr. 6th. 1812

I offer you a glorious opportunity of adding to the laurels you acquired during the American Revolution—of preserving the Edifice of Liberty, in the erection of which you so ably co–operated.
There appears but one sovereign remedy for the traitorous & nefarious schemes of those apostates who seek to overthrow the glorious form of government we enjoy—& that it to fight them with their own weapons—to form counter associations which shall be equally extensive & equally energetic with their Washington Benevolent Societies—the Cockatrice’s Egg, which if hatched, must produce a most pestiferous brood, pregnant with evils tremendous & innumerable.
I Have the honour to set this association in motion—Let your son follow your example—Once under way it will spread like wild fire. Vires acquirit eundo, will be its motto. My humble sphere of life precludes me from any further honour than the mere suggestion of the measure.
Cassandra